 PUBLIC SERVICE ELECTRIC CO.Public Service Electric and Gas Company and Utili-ty Co-Workers Association. Case 22-CA-1166428 March 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 8 September 1983 Administrative Law JudgeD. Barry Morris issued the attached decision. TheRespondent filed exceptions and a supporting brief,the General Counsel and the Charging Party eachfiled a brief in oppsition to the Respondent's excep-tions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The judge found that the Respondent violatedSection 8(a)(5) and (1) of the Act by refusing tomake a negotiated wage increase retroactive. TheRespondent excepts to this finding and contends,inter alia, that the Union bargained away orwaived its rights to retroactivity by entering intothe collective-bargaining agreement reached by theparties on 10 May 1982.2 We agree with the Re-spondent that the Union bargained away its rightto retroactivity with regard to the wage increases.Since about 1949, the Union has represented aunit of the Respondent's clerical employees. ArticleXX of the collective-bargaining agreement betweenthe parties, effective 1 May 1980 through 30 April1982, stated:During negotiations following such writtennotice, this Agreement shall continue in effect;and such new or amended Agreement as shallresult from such negotiations shall be retroac-tive to the date of expiration of this Agree-ment.The Respondent and the Union held their firstbargaining session for a new 2-year collective-bar-gaining agreement on 19 February. On 14 or 15April the Respondent presented its first settlementpackage and stated to the Union that it would beI The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.2 All dates are in 1982, unless otherwise indicated.269 NLRB No. 76willing to give a 7-percent wage increase, but thatthe package would be effective 1 May or the dateof ratification, whichever came later. Jerry Bello,vice president of the Union and a member of its ne-gotiating team, advised Roland Stickle, Respond-ent's manager of industrial relations and head of itsnegotiating team, that article XX of the collective-bargaining agreement (then in effect) required thatthe raise be retroactive. There were several morenegotiating sessions and at each session Bellobrought up the issue of retroactivity and Stickle re-plied that there would be no retroactivity.On 26 April the Respondent submitted its finalpackage to the Union. Stickle again told the Unionthat the wage offer (a 7-1/2-percent raise) was ef-fective 1 May or the date of ratification, whicheverwas later. Bello again reminded the Respondent ofarticle XX.On 6 May Bello met with state and Federal me-diators on the outstanding issues and told them ofthe importance of the retroactivity issue to theUnion's membership. There is no evidence that theUnion discussed the retroactivity issue directlywith the Respondent on this date. In a "Negotia-tions Update" dated 7 May the Union stressed theimportance of retroactivity to the membership.The next time the Union and the Respondentmet was on 10 May at which time some revisionswere made in the package and agreement wasreached. That same morning, before the meeting,Bello sent the Respondent a mailgram stating inpertinent part:Let me reiterate through this communicationour Union's position and understanding regard-ing the continuance of our agreement datedMay 1, 1980 and the company's contractualobligation to pay retroactively any wage/-salary increase from April 30, 1982 .... TheAgreement provides for the results from suchnegotiations to be retroactive, therefore, forover 30 years both parties have never had aproblem in this area and we don't expect anythis year. That is to say, we expect our negoti-ated changes in the area of wage increases tobe retroactive to April 30, 1982.Bello neither mentioned the mailgram to Sticklenor presented him with a copy of the mailgram atthe 10 May meeting; Stickle had no knowledge ofthe mailgram until he received it on 13 May.The collective-bargaining agreements was pre-sented to the membership and ratified on 19 May.s There are actually three separate but substantially identical collec-tive-bargaining agreements for three groups of employees: customer andmarketing services, building maintenance department; telephone servicesdepartment; and customer and marketing services department locations.467 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen voting the membership was fully informedthat the agreement did not provide for retroactivitywith respect to wages. On 26 May the collective-bargaining agreement was returned by Bello toStickle with a cover letter stating that the Unionreserved all rights it may have concerning the issueof retroactivity, notwithstanding ratification of theagreement. The agreement states at paragraph 1:A general wage increase of 7.500% effectiveMay 1, 1982 or date of ratification, whicheveris later.Based on the Board's decision in Henry T. SiegelCo., 147 NLRB 594 (1964), enfd. 340 F.2d 309 (2dCir. 1965), the judge concluded that the Union didnot waive its position on retroactivity despite thefact it entered into the collective-bargaining agree-ment. The judge noted that the Union pressed theissue throughout the negotiations and thus found itdid not waive the issue by "signing up for the bestit can get."We disagree and find the judge's reliance on theSiegel case to be misplaced. In Siegel, the union,both before and after execution of the collective-bargaining agreement, pressed the respondent to in-clude language in the contract which would ex-press its previous oral commitment that a 12-1/2percent incentive factor would continue to be usedin the computation of piece rates. The Board heldthat since the respondent had clearly orally agreedto include such a provision in the contract theunion had not waived its right to insist on the in-clusion of that provision by its execution and ac-ceptance of the contract.The instant case presents a different situation.The Respondent offered the Union a packagewhich included a wage increase without retroactiv-ity. The Union expressed its disagreement and in-sisted that the wage provisions be made retroactiveto the expired agreement. The Respondent, howev-er, was as equally adamant that there would be noretroactivity and maintained that position bothbefore and after the parties reached accord on theterms of the new agreement. Significantly, thatagreement specifically provided for no retroactivityand, in that form, was ratified by the membershipand executed by the Union. -The Union's executionof the new collective-bargaining agreement con-taining a provision that specifically excluded retro-activity made article XX of the prior collective-bargaining agreement a nullity as to that provision.Thus, the Union by ultimately accepting the con-tract bargained away its claim to retroactivity withrespect to wages.44See L C Cassidy & Sons, 185 NLRB 920 (1970).We so find and therefore conclude that the Re-spondent did not violate Section 8(a)(5) and (1) ofthe Act by not making the wage increase retroac-tive. Accordingly, we shall dismiss the complaint.ORDERThe complaint is dismissed.DECISIONSTATEMENT OF THE CASED. BARRY MORRIS, Administrative Law Judge. Thiscase was heard before me at Newark, New Jersey, onApril 11, 1983. Upon a charge filed on June 2, 1982,1 acomplaint was issued on November 15, alleging thatPublic Service Electric and Gas Company (Respondent)violated Section 8(a)(l1) and (5) of the National LaborRelations Act, as amended (the Act). Respondent filedan answer denying the commission of the alleged unfairlabor practice.The parties were given full opportunity to participate,to produce evidence, to examine and cross-examine wit-nesses, to argue orally, and to file briefs. Briefs werefiled by all parties.On the entire record of the case, including my obser-vation of the witnesses, I make the followingFINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a corporation with an office and place ofbusiness in Newark, New Jersey, is engaged in the pur-chase, production, transmission, storage, sale, and distri-bution of natural gas and electricity. During the 12months preceding the issuance of the complaint, Re-spondent's gross revenues were in excess of $250,000.Respondent admits that it is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act, and I so find.1. THE LABOR ORGANIZATION INVOLVEDUtility Co-Workers Association (the Union) is a labororganization within the meaning of Section 2(5) of theAct.III. THE ALLEGED UNFAIR LABOR PRACTICEA. The IssueThe issue in this proceeding is whether Respondentviolated Section 8(a)(5) and (1) of the Act by failing topay a wage increase retroactively.B. The Facts1. BackgroundSince at least 1949 the Union has been the designatedexclusive collective-bargaining representative of Re-spondent's employees in the following appropriate unit:I All dates refer to 1982 unless otherwise specified.468 PUBLIC SERVICE ELECTRIC CO.All employees of the Company's District Offices,Customer Payment Processing Center and Custom-er Inquiry and Accounting Centers, except employ-ees in supervisory, confidential and Marketing Serv-ices Department positions.Article XX of the collective-bargaining agreement be-tween the Union and Respondent, effective May 1, 1980,through April 30, 1982, provides as follows:During negotiations following such written notice,this Agreement shall continue in effect; and suchnew or amended Agreement as shall result fromsuch negotiations shall be retroactive to the date ofexpiration of this Agreement.2. Negotiations through April 26Jerry M. Bello, vice president of the Union, testifiedthat the first negotiating session for the new contract washeld on February 19. He further testified that Respond-ent presented its first settlement package on April 14. Itwas at this time that Respondent stated that it would bewilling to give a 7-percent raise. However, Respondentalso stated that the package would be effective May I orthe date of ratification, whichever came later. Bello cre-dibly testified that he advised Roland Stickle, Respond-ent's representative, that this was not satisfactory, inas-much as article XX requires that the raise be retroactive.Bello further testified that negotiating sessions were heldevery few days thereafter, that he brought up the issueof retroactivity and that at each session Stickle repliedthat there would be no retroactivity.Bello testified that Respondent presented its secondpackage on April 26 and that Stickle again stated thatthere would be no retroactivity. Bello testified that heagain reminded Respondent of article XX and that "ouragreement was a continuing one and any settlement thatwas reached, any agreement by membership, would beretroactive."Stickle, Respondent's manager of industrial relations,testified that the Company decided that in 1982 it wouldnot follow its prior policy of paying wage increases ret-roactively. He testified that on April IS he put the settle-ment package on the table and stated that any increase inwages would be effective May I or the date of ratifica-tion, whichever was later. Stickle further testified thatthe issue of retroactivity was discussed at the negotiatingsession of April 16, but was not discussed at the sessionsheld April 19, 20, 21, 22, and 25.Stickle testified that he again met with the union rep-resentatives on April 26, at which time he submitted theCompany's "final" package. The package contained aproposed 7-1/2 percent raise. Stickle testified that heagain told the Union that the wage offer was effectiveMay I or the date of ratification, whichever was later.When asked whether Bello expressed his opposition tothe lack of retroactivity, Stickle replied "he may verywell have in that when I mentioned wages he may havereacted that way, taking opposition to the lack of retro-activity."Based on the above, I find that, as early as April 16,Respondent made it very clear to the Union that theraise would be as of May I or the date of ratification,whichever was later. The evidence is conflicting as towhether the issue of retroactivity was brought up at eachnegotiating session. However, I find that Bello expressedhis opposition to the Company's position on April 16 and26 and each time when wages were discussed.3. Events after April 26The record contains a "Negotiations Update," datedMay 7, informing the union membership that on May 6Bello told the state and Federal mediators of the "impor-tance of retroactivity to our membership," The memo-randum continues:One area of tremendous importance of the UCA isRETROACTIVITY. Your Negotiating Committeehas discussed this area continually, especially duringour meeting on May 6th. [T]he Company is hardand firm in claiming that no bargaining unit em-ployee would be paid any retroactive pay. YourUCA Agreement guarantees retroactive pay, yetthe Company refuses to recognize this fact.The next time that the Union and Respondent met faceto face was on May 10, at which time some revisionswere made in the package and agreement was reached.Prior to this meeting, on the morning of May 10, Bellosent a mailgram to Respondent which stated, in pertinentpart:Let me reiterate through this communication ourUnion's position and understanding regarding thecontinuance of our agreement dated May 1, 1980and the company's contractual obligation to pay ret-roactively any wage/salary increase from April 30,1982 ....The Agreement provides for the results fromsuch negotiations to be retroactive, therefore, forover 30 years both parties have never had a prob-lem in this area and we don't expect any this year.That is to say, we expect our negotiated changes inthe area of wage increases to be retroactive to April30, 1982.Bello recognized that a mailgram is sent by mail and,accordingly, would not have been delivered that day.Based on the testimony of Bello and Stickle, I find thatBello did not give a copy of the mailgram to Stickle, nordid he advise Respondent of the text of the mailgram.Stickle did not receive the mailgram until May 13, nordid he know about it until that time.C. Discussion and AnalysisIn Henry I. Siegel Co., 147 NLRB 594 (1964), enfd. 340F.2d 309 (2d Cir. 1965), the Board held that the employ-er violated Section 8(a)(5) and (1) of the Act by refusingto include in a contract a clause to which it had previ-ously agreed. In enforcing the Board's Order, the UnitedStates Court of Appeals for the Second Circuit stated(340 F.2d at 310):469 DECISIONS OF NATIONAL LABOR RELATIONS BOARDA claim of "waiver" with respect to charges ofrefusal to bargain on an issue as to which bargain-ing is mandatory, or to include in a contract a pointon which agreement has in fact been reached, re-quires some rather nice discriminations. A partyfaced with a stiff position by its opposite number onsuch an issue may decide against pressing it, prefer-ring not to jeopardize other advantages it mayobtain. It is somewhat misleading to speak of suchconduct as a waiver of a refusal to bargain; rather,when the course of the negotiation is considered asa whole, no such refusal was ever consummated.The court continued (id.): ·But when the issue has been pressed throughout,the party unable to force the other to bargain or toinclude an agreed provision in the written contractdoes not "waive" a completed refusal to bargainsimply by signing up for the best it can get. Itwould seriously contravene the basic objective ofindustrial peace to place such a party in the predica-ment where it could make a valid charge of anunfair labor practice only if it forewent a contractaltogether.I find that the issue of retroactivity had been "pressedthroughout" by the Union during the negotiations. TheUnion pressed the matter on April 16, again on April 26,and whenever the issue of wages was discussed. TheUnion further pressed the issue with the mediators onMay 6. Finally, in its mailgram of May 10, despite thefact that the contents of the mailgram were not commu-nicated to Respondent until after agreement had beenreached, the Union reiterated its position as to retroactiv-ity. I believe that under the Siegel case it is clear that theUnion did not waive its position by entering into theagreement. Pursuant to that case Respondent's refusal tomake the wage increase retroactive constitutes a refusalto bargain in good faith, in violation of Section 8(a)(5)and (1) of the Act.2See also Morelli Construction Co.,I In his brief, the General Counsel urges for the first time that I findRespondent violated Sec. 8(aX5) by insisting that the Union agree towaive retroactivity. At no time was the complaint amended to includethis allegation nor was any mention made of this prior to the request inthe brief. In view of these circumstances, I believe that Respondent was240 NLRB 1190 (1979); FWD Corp., 257 NLRB 1300(1981).CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. All employees of Respondent's District Officers,Customers Payment Processing Center and Customer In-quiry and Accounting Centers, except employees in su-pervisory, confidential and Marketing Services Depart-ment positions, constitute a unit of employees appropri-ate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. By failing and refusing on or about May 10, 1982,and continuing to date, to make wage increases retroac-tive, in accordance with article XX of the collective-bar-gaining agreement in effect from May 1, 1980, throughApril 30, 1982, Respondent has engaged in an unfairlabor practice within the meaning of Section 8(a)(5) and(1) of the Act.5. The aforesaid unfair labor practice constitutes anunfair labor practice affecting commerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in anunfair labor practice, I find it necessary to order Re-spondent to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policiesof the Act. I shall order Respondent to make whole theemployees in the appropriate unit by paying them theamount they would have received had the wage in-creases been made retroactive. All payments shall bemade with interest, computed in accordance with theformula set forth in Florida Steel Corp., 231 NLRB 651(1977), and Isis Plumbing Co., 138 NLRB 716 (1962).[Recommended Order omitted from publication.]not given an adequate opportunity to respond and that the matter has notbeen fully litigated. Accordingly, I decline to find the additional viola-tion. See Chandler Motors, 236 NLRB 1565 (1978); Datagraphic, Inc., 259NLRB 1285, 1290 (1982).470